DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numeral 84 in figure 5 and reference numeral 118 in fig. 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 2013/0094126 A1 to Rappoport et al., in view of US 2012/0105400 A1 to Mathew et al. and US 5,801,919 to Geiencewic.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not et seq. 
Regarding claim 17, Rappoport teaches an electronic device (figs. 1-3), comprising: a display layer (layer comprising the display pixels 44 in fig. 3) having a recess (opening 28 in fig. 3), wherein the recess is bordered by first,
 second, and  third edge portions (figs. 6-7 show that recess being bordered by first, second and third edge portions) of the display layer; and electrical component(s) being (46 fig. 3, paras. 0052-0053) being located under the recess (fig. 3) and that and recess (opening 28) may allow different signals to go through the recess (paras. 0052-0053).
However, Rappoport does not explicitly state a camera and an audio component being in the same recess, wherein the camera and the audio component are interposed between the first and second edge portions.
Rappoport does however teach in different embodiment that a camera may being located under the recess (abstract, para. 0066) and in another embodiment and audio component being located under the recess (paras. 0039, 0065).  Rappoport also 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical component 46 in fig. 3 of Rappoport so as to have a camera and an audio component being in the same recess, wherein the camera and the audio component are interposed between the first and second edge portions in order to reduce the size of the electronic device and allow for a more aesthetically appealing design (para. 0003-0004).
	However, does not explicitly teach the camera and audio recess being located in the recess.
	Mathew teaches a display device (figs. 11-20) having a display layer (60 fig. 13) having a recess (136 fig 13) wherien the recess is border by first, second, and third edge porions of the display layer, and further teaches an camera (22 fig. 13) being located within the a recess (136 fig. 13) wherein the camera (22) is interposed between the first and second edge portions (see fig. 13).  (The examiner notes, that although, Mathew does not explicitly shown an audio component being located in the same recess with the camera, it was known in art of displays to have place a camera and auido component in the same recess.

    PNG
    media_image1.png
    592
    596
    media_image1.png
    Greyscale

	Griencewic teaches a display assembly (fig. 1) and further teaches a camera (69, 60 fig. 1-5) and an audio component (70 figs. 1-5) being located in the same recess.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the recess of Rappoport with the recess of Mathew and Griencewic so as to have the camera and audio recess being located in the recess in order to reduces to increase the display area while reducing the overall size of the display.
	Regarding claim 18, Rappoport as modified by Mathew teaches a third edge poriton being straight (Mathew: fig. 13).

	Regarding claim 20, Rappoport as modified by Mathew teaches first and second edge portions each having a first length, and a third edge having a second length (Mathew fig. 13).
	However, Rappoport as modified by Mathew does nto explicitly state the length of the third edge being greater than a length of the first and second edge portions.
	It would have been obvious to one ordinary skill in the art at the time of the invention to have the length of the third edge be greater than an length of the first and second edge portions, since such a modification would have involved a mere change in the size of the component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
	An advantage of having the third edge longer than the first and second edge portions is that it would allow one to have the audio component and the camera side by side while minimizing the reduction to the display area.
Claims 1-9 and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 2017/0117336 A1 to Rappoport et al., hereinafter referred to as Rappoport in view of US 2010/0315570 A1 to Mathew et al., hereinafter referred to as Mathew-570 and in view of US 2012/0069241 A1 to Shiau et al.

Regarding claims 1-4, 8-9, 12, and 16, Rappoport teaches an electronic device (title) and further teaches a display (10 fig. 1) having a display layer (14 fig. 3, The layer where the pixels, 44, are located. para. 0039, and claim 17) comprising first and second regions of the display (see fig. 3), a display cover layer (para. 0080) that overlaps the display layer, a notch (28 figs. 1, 3, 6-7, para. 0052) in the display layer and interposed between two regions of the display (para. 0052, fig. 3).   Rappoport also teaches an electronic component (46 fig. 3) mounted in the housing (12 fig.3), wherein the This is interpreted that many different components may be spanned by the notch 28.).  In addition, Rappoport teaches that the component/components may receive signals such as acoustic, radio frequency electromagnetic signals, visible and infrared light (para. 0054, claim 8).  Rappoport further teaches examples of the electronic component maybe ambient light sensors, proximity sensors, camera, touch sensor (para. 0044-0045), speakers, microphones, and buzzers (para. 0047).  (This is interpreted as meaning that different combinations of the fore mentioned sensors may be make up the electronic component.  It is also interpreted that they may make up a plurality of electronic components that are spanned by one notch.) 
However, Rappoport does not explicitly teach the electronic component(s) (light emitting component, light sensing component and an audio component) being in the notch. 
Mathew-570 teaches a display device (title) and further teaches and electronic component (102 figs. 8-9) being located in a notch (100 fig. 8).  Mathew-570 also teaches that different components such as a camera, ambient light sensors, proximity sensors, buttons, touch sensor, microphones and speakers, etc. maybe located in the notch (para. 0008, 0056).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electronic components and the notch of Rappoport so as to have a light emitting component, a light sensing component and an audio component being in the notch as suggested by Mathew-570 in order to reduce the thickness of the 
However, Rappoport does not explicitly state the display layer comprises first and second regions of display circuitry wherein the notch is located between the first and second regions of the display circuitry.
It was known in the art of the displays to have a notch in the display layer be interposed between first and second region of display circuitry.
Shiau teaches a device display device (figs. 2a-4d) and further teaches a display layer comprising first and second regions of display circuitry (fig. 3), wherein a notch is located in the display layer (302a, 302b figs. 2a-4d) and is further interposed between first and second regions of display circuitry (figs. 2a-4d, para. 0037).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the notch and display layer of Rappoport so as to have the display layer comprises first and second regions of display circuitry wherein the notch is located between the first and second regions of the display circuitry as suggested by Shiau in order to allow an electronic component (such as an image or proximity sensor) to be incorporated into the display without affecting the normal operation of the display.
Regarding claims 5 and 15, Rappoport teaches the display comprises organic light-emitting diode pixels (44 fig. 3, para. 0038-0039).
Regarding claim 6, Rappoport teaches the display layer forms and active area (22 fig. 1) of the display that is bordered by an inactive area (26 fig. 1) of the display (para. 0039, 0041 and 0078).



    PNG
    media_image2.png
    490
    805
    media_image2.png
    Greyscale

	Regarding claim 13, Rappoport as modified by Mathew-570 teaches the display (Mathew-570: 82 fig. 8) has an active area (Mathew-570: area overlapped by 86 in fig. 8) and an inactive area (Mathew-570: the area where 88 and 100 area located in fig. 8), wherein the notch (Mathew-570: 100 fig. 8) is located in the inactive area, and wherein the electronic device further comprises: a display cover (Mathew-570: 86 fig. 8, paras. 0047, 0053, 0057) that overlaps the active area and the inactive area (Mathew-570: where 88 is located in fig. 8).

Claims 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0069241 A1 to Shiau et al. in view of US 2006/0187315 A1 to Labaziewicz et al.
Regarding claim 9, Shiau teaches an electronic device (abstract, figs. 2a-2b) comprising: a display (300 figs. 2a-2b) having a first region display circuitry (region occupied by 310 on the left side of element 404 in fig. 3) and second region display circuitry (region occupied by 310 on the right side of element 404 in fig. 3), and a notch (308 in fig. 3) that separates the first region of the display circuitry from the second region of the display circuitry, and sensor (404, image capture device, para. fig. 3), wherein the image sensor is interposed between the first and second regions of the display circuitry.
However, Shiau does not explicitly state there being a second sensor in the notch disposed between the first region and second region of display circuitry. 
Shiau does teach that an advantage of the notch containing the image capture device being disposed in the peripheral region and between the first and second display circuitry regions is that it allows one to incorporate the image sensor into the display without affecting the normal operation of the display.
Labaziewicz teaches a digital camera having a display (see figs. 23a-24b) and further teaches a first image sensor (614 fig. 24b) and a second image sensor (618 fig. 24b) being located in the same region.

	Regarding claim 10, Shiau as modified by Labaziewicz teaches the display comprises a display layer that completely surrounds the sensor (Shiau: figs. 4c-4f).  Thus it would also have been obvious to have the display comprise a display layer that also surrounds the first and second sensor in order to allow one to obtain wide and magnified (zoomed) high resolution images without affecting the normal operation of the display.
	Regarding claim 11, Shiau as modified by Labaziewicz teaches the first and second sensors comprises image sensors (Labaziewicz: abstract, figs. 23a-24b, para. 0112).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.Q/Examiner, Art Unit 2871          

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871